Citation Nr: 1449399	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-14 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include entitlement to recognition of the appellant as the Veteran's surviving spouse for the purpose of establishing legal entitlement to Department of Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

G. Slovick, Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to June 1971.  The appellant is his claimed surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in January 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks entitlement to service connection for the cause of the Veteran's death, as the surviving spouse of the Veteran, who died in June 2011.

The Veteran and the appellant were married in October 2004 and were not divorced at the time of the Veteran's death.  However, the appellant is shown to have filed for divorce in October 2010 and letters from the appellant and the Veteran's daughter indicate that the appellant and the Veteran were living separately at the time of his death.  Moreover, the evidence includes a copy of the Veteran's March 2011 Last Will and Testament, which specifically noted that action to dissolve the marriage was pending, and his death certificate, which noted that the appellant was married to, but separated from, the Veteran at the time of his death.

Surviving spouse status is a threshold requirement for dependency and indemnity compensation.  As pertinent to this case, a surviving spouse for VA purposes must have lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse.  38 C.F.R. §§ 3.50(b)(1), 3.53 (2014).

The evidence in the claims file suggests that the Veteran and appellant were married, but separated at the time of his death in June 2011.  As such, a remand is required to afford the RO the opportunity to determine in the first instance the effect of the separation prior to the Veteran's June 2011 death, in order to determine whether the appellant may be recognized as the surviving spouse in this case.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must contact the appellant and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim of entitlement to service connection for the cause of the Veteran's death, to include the related matter of whether the appellant may be recognized as the surviving spouse of the Veteran for VA benefits purposes.  Based on her response, the AOJ must attempt to procure copies of all records which have not previously been obtained from identified sources.  All attempts to secure this evidence must be documented in the claims file by the AOJ.
 
2.  The AOJ should then, based on all the evidence of record, adjudicate the issue of entitlement to service connection for the cause of the Veteran's death, to include the related matter of whether the appellant may be recognized as the surviving spouse of the Veteran for VA benefits purposes.  If the benefit sought is not granted, a supplemental statement of the case should be issued, the appellant and her representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

